DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
	Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 9/19/2022 is acknowledge. Group II (claims 9-18), Group III (claim 19), Group IV (claim 20) are withdrawn from consideration. 

	
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/31/2019, 4/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  
Correction is required.  See MPEP § 608.01(b).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2004/0112875 A1) in view of Furujo et al. (U.S. Pub. No. 2002/0166848 A1).
Regarding claim 1, Yamaguchi discloses a method for piercing and cutting a workpiece using a plasma torch (plasma torch 6, Yamaguchi fig.2) that includes an electrode (electrode 15, Yamaguchi fig.2) and a nozzle (nozzle 16, Yamaguchi fig.2) spaced from and surrounding a distal end portion of the electrode to form a process gas flow channel (plasma gas passage 20, Yamaguchi fig.2), the method comprising: 
delivering a plasma gas at a first pressure through the process gas flow channel (plasma gas passage 20, Yamaguchi fig.2, Par.0026; plasma gas is delivered through plasma gas passage 20 as indicated by Yamaguchi Par.0026; additionally, there must be a plasma gas pressure existed while delivering the plasma gas through the plasma gas passage 20 for piercing operation; therefore, the plasma gas pressure for piercing is a first pressure) [Yamaguchi Par.0026 cited: “the nozzle 16 is a plasma gas passage (plasma gas flow path) 20 for plasma gas used for forming a plasma arc A”] while ionizing the plasma gas to produce a plasma arc (plasma arc A, Yamaguchi fig.2) that extends between the electrode (electrode 15, Yamaguchi fig.2) and the workpiece (steel plate W, Yamaguchi fig.2) (as shown in Yamaguchi fig.2 and indicated by Par.0029, plasma gas being ionized to produce a plasma arc A, and plasma arc A extends between the electrode 15 and the workpiece W) [Yamaguchi Par.0029 cited: “the plasma gas having ionized electrical conductivity is jetted toward the steel plate W through the nozzle orifice 25 so that the plasma arc A is formed between the electrode 15 and the steel plate W”]; 
performing a piercing operation by producing a pierce hole in the workpiece using the plasma arc (as indicated by Yamaguchi Par.0029 and shown in fig.2, plasma torch 6 performing a piercing operation by producing a pierce hole in the steel plate W using the plasma arc A) [Yamaguchi Par.0029 cited: “By melting the steel plate W using the plasma arc A thus formed, a piercing operation for forming a through hole”]; 
subsequent to the piercing operation, performing a cutting operation by delivering through the process gas flow channel the plasma gas (as indicated by Yamaguchi Par.0029 and shown in fig.2, cutting operation is performed by delivering plasma gas through the plasma gas passage 20, and cutting operation is performed subsequent to the piercing operation; Yamaguchi Par.0029 cited: “a piercing operation for forming a through hole at the cutting start position and a cutting operation by a piercing start in which cutting is started from the through hole formed by the piercing operation are executed”), and with the plasma gas being delivered, forming a cut in the workpiece that originates at and extends away from a boundary of the pierce hole (as indicated by Yamaguchi Par.0029, a piercing operation for forming a through hole at the cutting start position and a cutting operation by a piercing start in which cutting is started from the through hole formed by the piercing operation are executed; and as indicated by Yamaguchi Par.0025 and shown in fig.1, the plasma torch 6 is moved to a desired position of the steel plate W and positioned at a desired level to cut the steel plate W along X, Y, and Z directions; therefore, prior art Yamaguchi teaches forming a cut in the workpiece that originates at and extends away from a boundary of the pierce hole) [Yamaguchi Par.0029 cited: “a piercing operation for forming a through hole at the cutting start position and a cutting operation by a piercing start in which cutting is started from the through hole formed by the piercing operation are executed”].
Yamaguchi does not teach:
performing a cutting operation at a second pressure lower than the first pressure. 
Furujo teaches a similar method for piercing and cutting a workpiece using plasma cutting (Furujio Par.0033 indicated that the cutting apparatus used for plasma cutting) comprising:
performing a cutting operation at a second pressure lower than the first pressure (it is noted that as recited in the instant application, the second pressure is the cutting pressure, and the first pressure is the piercing pressure; prior art Furujo teaches that the pressure of the oxygen gas during piercing execution is no less than 0.035 MPa and no more than 0.08 MPa, and the pressure of the oxygen gas during cutting execution is set no less than 0.03 MPa and no more than 0.035 MPa, as indicated by Furujo Par.0040; therefore, prior art Furujo teaches the cutting pressure lower than the piercing pressure; and thus, the second pressure lower than the first pressure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamaguchi, by adding the teaching of the cutting pressure lower than the piercing pressure, as taught by Furujo, in order to enhance the piercing capabilities as the initial hole is pierced through the workpiece before the cutting operation is started.

Regarding claim 2, Brandt in view of Furujo and Yamaguchi teaches the method as set forth above, Furujo also teaches:
wherein the first pressure is 10% to 50% greater than the second pressure (it is noted that as recited in the instant application claim 1, the first pressure is the piercing pressure, and the second pressure is the cutting pressure; prior art Furujo teaches that the pressure of oxygen gas during piercing execution is 0.035 MPa to 0.08 MPa, and the pressure of the oxygen gas during cutting execution is 0.03 MPa to 0.035 MPa, as indicated by Furujo Par.0040; therefore, the prior art Furujo teaches that the first pressure (piercing pressure) is 0% to 266% greater than the second pressure (cutting pressure)).
Since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). Therefore, since prior art Furujo teaches the first pressure (piercing pressure) is 0% to 266% greater than the second pressure (cutting pressure), it is not inventive to discover the optimum or workable ranges of the first pressure (piercing pressure) is 10% to 50% greater than the second pressure (cutting pressure) by routine experimentation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first pressure (piercing pressure) is 0% to 266% greater than the second pressure (cutting pressure), as taught by Furujo, by making the first pressure (piercing pressure) is 10% to 50% greater than the second pressure (cutting pressure) as a matter of routine optimization since the court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05 II (A). The modification would enhance the piercing capabilities as the initial hole is pierced through the workpiece before the cutting operation is started, and would also save electrode life.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2004/0112875 A1) in view of Furujo et al. (U.S. Pub. No. 2002/0166848 A1), and further in view of Zeng (U.S. Patent No. 6,244,927 B1).
Regarding claim 3, Yamaguchi in view of Furujo teaches the method as set forth above, but does not teach:
wherein the first pressure linearly transitions to the second pressure.
Zeng teaches a similar method for cutting using a plasma arc (Zeng figs.1-3, Col.5 line 61):
wherein the first pressure linearly transitions to the second pressure (it is noted that as recited in the instant application claim 1, the first pressure is the piercing pressure, the second pressure is the cutting pressure; as shown in prior art Zeng fig.3, the first pressure (piercing pressure) linearly transitions to the second pressure (cutting pressure)).

    PNG
    media_image1.png
    807
    952
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo, by adding the teaching of the first pressure linearly transitions to the second pressure, as taught by Zeng, because in the case of cutting thin workpieces, a faster cut to cut cycle times for short cut durations on thinner workpieces allows these workpieces to be produced more rapidly without sacrificing electrode life; furthermore, the gas pressure and current can be decreased rapidly in a linear manner to a level that will reduce (e.g., minimize) hafnium erosion of the electrode emitter; this can result in improved electrode life by reducing the amount of hafnium ejected (blown off) as a result of arc snap outs, blow outs, or extinguishment.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2004/0112875 A1) in view of Furujo et al. (U.S. Pub. No. 2002/0166848 A1), and further in view of Winn (U.S. Pub. No. 2017/0001255 A1).
Regarding claim 4, Yamaguchi in view of Furujo teaches the method as set forth above, but does not teach:
wherein the first pressure non-linearly transitions to the second pressure.
Winn teaches a similar method for plasma cutting (Winn figs.1-11):
wherein the first pressure non-linearly transitions to the second pressure (as shown in Winn fig.4, the pressure P4 non-linearly transitions to the pressure P5).

    PNG
    media_image2.png
    711
    1006
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo, by adding the teaching of the pressure P4 non-linearly transitions to the pressure P5, as taught by Winn, in order to steadily decrease the plasma gas pressure over a period of time as the electrode life is prolonged when the plasma gas ramp down time is increased; furthermore, steadily decrease the plasma gas pressure in non-linearly manner facilitates non-turbulent cooling of the emissive material (e.g., hafnium) at the electrode tip. 

Claims 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2004/0112875 A1) in view of Furujo et al. (U.S. Pub. No. 2002/0166848 A1), and further in view of Brandt et al. (U.S. Pub. No. 2006/0163216 A1).
Regarding claim 5, Yamaguchi in view of Furujo teaches the method as set forth above, Yamaguchi also discloses:
wherein the plasma torch (plasma torch 6, Yamaguchi fig.2) comprises a shield cap (shield cap 26 and first nozzle cap 18, Yamaguchi fig.2) spaced from and surrounding a distal end portion of the nozzle (nozzle 16, Yamaguchi fig.2) to form a shield gas flow channel (assist gas passage 22, Yamaguchi fig.2) (as shown in Yamaguchi fig.2, the shield cap 26 and the first nozzle cap 18 spaced from and surrounding a distal end portion of the nozzle 16 to formed an assist gas passage 22 (assist gas flow path); in this case, assist gas is also shield gas because as indicated by Yamaguchi Par.0026, air is used as the assist gas and the shield gas) [Yamaguchi Par.0026 cited: “In this embodiment, oxygen is used as the plasma gas and air is used as the assist gas and the shield gas”], 
the method further comprising 
delivering a shield gas at a pressure through the shield gas flow channel during the piercing operation (assist gas is delivered through the assist gas passage 22 during the piercing operation; Yamaguchi fig.2, Par.0026; and there must be a pressure existed when delivering the assist gas through the assist gas passage 22 for piercing operation) and 
subsequently delivering the shield gas at a pressure through the shield gas flow channel during the cutting operation (as explained in the rejection of claim 1, the cutting operation is performed subsequently to the piercing operation; therefore, subsequently, the assist gas is delivered through assist gas passage 22 during the cutting operation, Yamaguchi fig.2 & Par.0026; and there must be a pressure existed when delivering the assist gas through the assist gas passage 22 for cutting operation).
Yamaguchi in view of Furujo does not teach:
delivering a shield gas at a third pressure through the shield gas flow channel during the piercing operation and
subsequently delivering the shield gas at a fourth pressure through the shield gas flow channel during the cutting operation, 
the third pressure being greater than the fourth pressure.
Brandt teaches a similar method for plasma cutting (Brandt fig.6) comprising:
delivering a shield gas at a third pressure through the shield gas flow channel during the piercing operation (as indicated by Brandt Par.0058 and shown in Brandt annotated fig.6 below, shield gas is delivered through the shield gas flow channel during piercing operation; Brandt Par.0058 also indicated that the programmable control valve 405 for the shield gas can be used to increase the shield gas pressure during piercing operations, and after the workpiece has been pierced, the shield gas pressure can be reduced for a subsequent cutting operation; therefore, the shield gas pressure for piercing operation is higher than the shield gas pressure for cutting operation; thus, the shield gas pressure for piercing operation is a third pressure) and 
subsequently delivering the shield gas at a fourth pressure through the shield gas flow channel during the cutting operation (as indicated by Brandt Par.0058 and shown in Brandt annotated fig.6 below, subsequently, the shield gas is delivered through the shield gas flow channel during cutting operation; Brandt Par.0058 also indicated that the programmable control valve 405 for the shield gas can be used to increase the shield gas pressure during piercing operations, and after the workpiece has been pierced, the shield gas pressure can be reduced for a subsequent cutting operation; therefore, the shield gas pressure for piercing operation is higher than the shield gas pressure for cutting operation; thus, the shield gas pressure for cutting operation is a fourth pressure), 
the third pressure being greater than the fourth pressure (as explained above or as indicated by Brandt Par.0058, the shield gas pressure for piercing operation is higher than the shield gas pressure for cutting operation; therefore, the third pressure (the shield gas pressure for piercing) being greater than the fourth pressure (the shield gas pressure for cutting)).

    PNG
    media_image3.png
    766
    601
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo, by adding the teaching of the shield gas pressure for piercing operation being greater than the shield gas pressure for cutting operation, as taught by Brandt, because increasing shield gas flows as torch piercing current levels are increased results in improved piercing operations; and after the initial workpiece piercing is accomplished, the shield gas can be reduced to improve the cut angle (i.e., make it more vertical) and reduce dross formation, as recognized by Brandt [Brandt, Par.0060].

Regarding claim 6, Yamaguchi in view of Furujo teaches the method as set forth above, but does not teach:
wherein during the piercing operation the plasma gas is ramped up in pressure from a pressure below the first pressure to the first pressure.
Brandt teaches a similar method for plasma cutting (Brandt fig.6):
wherein during the piercing operation the plasma gas is ramped up in pressure from a pressure below the first pressure to the first pressure (as shown in Brandt fig.3, the curve P represents the plasma gas pressure controlled by the programmable control valve 205 (valve 205 can be seen in Brandt fig.6) to match a setpoint curve of the form of curve P, the plasma gas is ramped up in pressure from a pressure below the first pressure to the first pressure).

    PNG
    media_image4.png
    775
    856
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo, by adding the teaching of the plasma gas is ramped up in pressure from a pressure below the plasma gas piercing pressure to the plasma gas piercing pressure during the piercing operation, as taught by Brandt, because it is known that plasma gas ramping techniques are especially useful for prolonging electrode life, as recognized by Brandt [Brandt, Par.0064].

Regarding claim 8, Yamaguchi in view of Furujo and Brandt teaches the method as set forth above, Brandt also teaches:
wherein the plasma gas is ramped up in pressure in a non-linear manner (as shown in Brandt fig.3, the curve P represents the plasma gas pressure, the plasma gas is ramped up in pressure in a non-linear manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo, by adding the teaching of the plasma gas is ramped up in pressure in a non-linear manner, as taught by Brandt, in order to maintain sufficiently precise control of the gas pressure over the course of the gas ramp up cycle because the gas is steadily ramped up; furthermore, more precise control of the plasma gas pressure is achievable to better compensate for variables such as the shape to be cut, the material and thickness of the workpiece, the type of cut to be made (e.g., a piercing cut, a lengthy contour cut, a straight cut, or a corner or an intricate feature), divot reduction, and the cut duration, as recognized by Brandt [Brandt, Par.0064].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2004/0112875 A1) in view of Furujo et al. (U.S. Pub. No. 2002/0166848 A1), Brandt et al. (U.S. Pub. No. 2006/0163216 A1), and further in view of Barnett et al. (U.S. Pub. No. 2012/0261392 A1). 
Regarding claim 7, Yamaguchi in view of Furujo and Brandt teaches the method as set forth above, but does not teach:
wherein the plasma gas is ramped up in pressure in a linearly manner.
Barnett teaches a similar method for plasma cutting (Barnett figs.1-8):
wherein the plasma gas is ramped up in pressure in a linearly manner (as shown in Barnett fig.5 below, the plasma gas is ramped up in pressure P1 to P2 in a linearly manner).

    PNG
    media_image5.png
    672
    901
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yamaguchi in view of Furujo and Brandt, by adding the teaching of the plasma gas is ramped up in pressure in a linearly manner, as taught by Barnett, because being able to control the plasma gas pressure would help in determining slopes to develop a plasma gas model to be used with a plasma gas profile to provide optimized plasma gas flow control during piercing and cutting operations, and to ensure that the plasma gas pressure profile is synchronized in an optimal fashion with piercing and cutting operations; therefore, if user would like the plasma gas flow to be ramped up linearly for the piercing operation, the plasma pressure can be controlled to ramp up linearly in order to ensure that the plasma gas pressure profile synchronized in an optimal fashion with piercing operation.

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Peters et al. (U.S. Pub. No. 2015/0342019 A1) discloses a method of operating a plasma arc torch comprising a first plasma gas supply source, a second plasma gas supply source, and a control unit.
Mitra et al. (U.S. Pub. No. 2017/0095879 A1) discloses methods of initiating a plasma arc of a plasma arc torch to pierce a workpiece and detecting plasma piercing through the workpiece to begin a cutting sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761